                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HENDERSON, HECTOR,
          Petitioner,                                 NO. 3:18-CV-0570

                v.                                    (JUDGE CAPUTO)
CRAIG A. LOWE, WARDEN,
          Respondent.

                                    MEMORANDUM
          Presently before me is the Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2241 (Doc. 1) filed by Petitioner Hector Henderson (“Petitioner”). For the reasons
that follow, the petition will be denied as moot and without prejudice to Petitioner
filing a separate action to challenge the bond determination by the Immigration Judge
(“IJ”).
                                       I. Background
          Petitioner is a citizen and native of Jamaica. (See Doc. 8, Ex. “1”, 3).
Immigration and Customs Enforcement (“ICE”) records do not indicate that Petitioner
was ever lawfully admitted into the United States. (See id.). From 1997 to 2014,
Petitioner was convicted of various criminal offenses. (See id. at 3-4).
          On April 25, 2017, Petitioner was served with a Notice of Intent to Issue a Final
Administrative Order of Removal as a result of his commission of an aggravated
felony. (See Doc. 8, Ex. “2”). In response, Petitioner provided a sworn statement
conveying a fear of return to Jamaica. (See Doc. 8, Ex. “3”). Petitioner’s application
for protection under the Convention Against Torture was denied by an IJ on October
5, 2017. (See Doc. 8, Ex. “4”). Petitioner’s appeal of that decision was denied by the
Board of Immigration Appeals (“BIA”) on March 20, 2018. (See Doc. 8, Ex. “5”).
          Petitioner then filed a petition for review with the United States Court of
Appeals for the Third Circuit. See Henderson v. Att'y Gen. of United States, 18-1713
(3d Cir.) (docket sheet, available at https://ecf.ca3.uscourts.gov) (last visited Oct. 24,
2019). The Third Circuit granted Petitioner’s motion for stay of removal on May 31,
2018.    See id. Petitioner’s case remains pending in the Third Circuit, but it was
submitted on the briefs on February 19, 2019. See id.
        On March 12, 2018, Petitioner submitted the instant petition pursuant to 28
U.S.C. § 2241. (See Doc. 1, generally). Respondent opposed the petition. (See Doc.
8, generally). Petitioner filed a traverse contending that he was entitled to an
individualized bond hearing before an IJ. (See Doc. 10, generally). On May 31, 2019,
Respondent provided notice that Petitioner was considered for bond under Guerrero-
Sanchez v. Warden York Cty. Prison, 905 F.3d 208 (3d Cir. 2018) on January 3, 2019.
(See Doc. 12, generally). The IJ denied bond, finding that the Government established
by clear and convincing evidence that Petitioner is a danger to the community and a
flight risk. (See Doc. 12, Exs. “2”, “4”).
                                  II. Legal Standard
        Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only
when he “is in custody in violation of the Constitution or laws or treaties of the United
States.” 28 U.S.C. § 2241(c)(3). A federal court has jurisdiction over such a petition
if the petitioner is “in custody” and the custody is allegedly “in violation of the
Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3); Maleng
v. Cook, 490 U.S. 488, 490, 109 S. Ct. 1923, 104 L. Ed. 2d 540 (1989). As Petitioner
is currently detained within this Court’s jurisdiction, by a custodian within the Court’s
jurisdiction, and asserts that his continued detention violates due process, this Court
has jurisdiction over his claims. Spencer v. Kemna, 523 U.S. 1, 7, 118 S. Ct. 978, 140
L. Ed. 2d 43 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 494-95, 500,
93 S. Ct. 1123, 35 L. Ed. 2d 443 (1973); see also Zadvydas v. Davis, 533 U.S. 678,
699, 121 S. Ct. 2491, 150 L. Ed. 2d 653 (2001).
                                    III. Discussion
        Petitioner’s § 2241 will be denied as moot. Specifically, the present petition
                                             2
addresses his failure to receive an individualized bond hearing. (See Doc. 1,
generally; Doc. 10, generally). Petitioner, however, has since been granted such a
hearing before an IJ. (See Doc. 12, Exs. “2”, “4”). As a result, “Petitioner has
received the relief he sought in his petition.” Nelson v. Lowe, No. 18-307, 2019 WL
3764633, at *2 (M.D. Pa. June 7, 2019). The petition is therefore moot, but it will be
denied without prejudice to Petitioner’s right to file a separate action challenging the
IJ’s bond determination if he so chooses. See id. (citing Mustapha v. Doll, No.
18-cv-1853 (M.D. Pa. May 17, 2019) (denying a petition for a writ of habeas corpus
seeking an individualized bond hearing as moot and without prejudice to the
petitioner’s right to file a separate habeas action challenging the bond determination
upon learning that the petitioner had already had bond hearings); Martinez-Nieto v.
Doll, No. 4:17-cv-1181, 2019 WL 2078791, at *5 (M.D. Pa. Mar. 26, 2019) (“Since
[the petitioner] has received the initial relief he sought in the petition, in that he was
provided the bond hearing which he sought, and any remaining legal issues in this case
now involve the entirely separate issue of whether the discretionary denial of bond for
this illegal alien and criminal recidivist offended due process, the current petition
should be denied at this time, without prejudice to [the petitioner] pursuing further
federal habeas corpus relief in light of the changed legal landscape in his case.”),
report and recommendation adopted by 2019 WL 2074583, at *1 (M.D. Pa. May 10,
2019)).
                                    IV. Conclusion
      For the above stated reasons, the § 2241 petition will be denied as moot and
without prejudice to Petitioner filing a separate action to challenge the bond
determination by the IJ if he elects to do so.
      An appropriate order follows.


October 25, 2019                                   /s/ A. Richard Caputo
Date                                               A. Richard Caputo
                                                   United States District Judge
                                           3
